Motion to dismiss appeal denied as unnecessary; motion to be relieved of assignment or, alternatively, to extend time to perfect appeal denied, without prejudice, all in accordance with the following memorandum: The motion to dismiss is unnecessary because the appeal has been abandoned and deemed dismissed without the necessity of an order (22 NYCRR 1000.3 [b] [2]). The application of Legal Aid Bureau of Buffalo to be relieved as assigned counsel and its alternative application for an extension of time to perfect the appeal are denied without prejudice to a motion to vacate the abandonment and dismissal of the appeal upon a showing of merit (see, 22 NYCRR 1000.3 [b] [2] [i]). Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.